                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
EAG/FTB                                             271 Cadman Plaza East
F. #2018R02344                                      Brooklyn, New York 11201


                                                    March 23, 2021


By FedEx and ECF

Marshall L. Miller, Esq.
Shawn G. Crowley, Esq.
Andrew Chesley, Esq.
Kaplan Heckler & Fink LLP
350 Fifth Avenue, Suite 7110
New York, NY 10118

                Re:     United States v. Bryan Cho
                        Criminal Docket No. 21-040 (AMD)

Dear Counsel:

               Enclosed please find additional discovery materials in accordance with Rule 16 of
the Federal Rules of Criminal Procedure. The government also requests reciprocal discovery
from the defendant. The contents of this production are detailed below; the government is
designating the contents of this production “confidential” pursuant to the terms of the protective
order entered in this case.

               Responses to Court Orders. The production includes records and information
provided to the government by various third parties in response to court orders. The records and
information provided and the relevant custodians are referenced below:

                      Custodian                                    Bates Range

 Apple Inc.                                       CHO000028927 – CHO000028953;
                                                  CHO000029004 – CHO000029009

 Google LLC                                       CHO000028954 – CHO000028959;
                                                  CHO000028960 – CHO000028966;
                                                  CHO000028984 – CHO000028994;
                                                  CHO000028995 – CHO000028997;
                                                  CHO000028998 – CHO000028999;
                                                  CHO000029000 – CHO000029002
                   Custodian                                        Bates Range

 Oath Holdings, Inc. / Yahoo                         CHO000028967 – CHO000028983

 Microsoft Inc.                                      CHO000029003 – CHO000029003;
                                                     CHO000029010 – CHO000029011

 AT&T                                                CHO000029012 – CHO000029013


                IRS Emails. The production includes emails sent and received by the defendant
from his official IRS email account. The emails have been Bates labeled CHO000028923 –
CHO000028926.

               Search Warrant Returns. The production includes returns for location-
information search warrants executed in 2020 (Bates labeled CHO000029014 –
CHO000029015) and for premises search warrants executed in January 2021 (Bates labeled
CHO000029016 – CHO000029018). The applications in support of these warrants were
previously produced. Please be advised that certain records seized by the government during the
January 2021 premises searches have been segregated from review by the prosecution team on
the ground that they may contain information protected by the attorney-client privilege. These
documents are included in the production on a separate CD and have not been reviewed by the
prosecution team.

                IRS Documents. The production includes certain documents and records obtained
from the IRS, including toll records for the defendant’s official work telephone; documents
related to the defendant’s case inventory; statements of earnings and leave; employment
verification documents; and records of certain queries made by the defendant in law enforcement
databases. These documents have been Bates labeled CHO000028483 – CHO000028922 and
CHO000029019 – CHO000029028.

                                         *       *       *

                The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that the defendant allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes, tangible
objects, or copies or portions thereof, that are in the defendant’s possession, custody or control,
and that the defendant intends to introduce as evidence or otherwise rely on at trial, and (2) any
results or reports of physical or mental examinations and of scientific tests or experiments made
in connection with this case, or copies thereof, that are in the defendant’s possession, custody or
control, and that the defendant intends to introduce as evidence or otherwise rely upon at trial, or
that were prepared by a witness whom the defendant intends to call at trial.

              The government also requests that the defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order to
avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of trial.
                                                 2
               The government also requests that the defendant disclose a written summary of
testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and 705 of
the Federal Rules of Evidence. The summary should describe the opinions of the witnesses, the
bases and reasons for the opinions, and the qualification of the witnesses.

                                                     Very truly yours,

                                                     MARK J. LESKO
                                                     Acting United States Attorney

                                             By:      /s/
                                                     Elizabeth A. Geddes
                                                     F. Turner Buford
                                                     Assistant U.S. Attorneys
                                                     (718) 254-6430/6483

Enclosures

cc:    Clerk of the Court (AMD) (by ECF) (without enclosures)




                                                3
